Case: 3:12-cr-00072-TMR Doc #: 382 Filed: 03/06/20 Page: 1 of 1 PAGEID #: 2469

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff,
-VS- Case No. 3:12-CR-72-02

Judge Thomas M. Rose

SHERMAN A. BROWN,

Defendant.

 

JUDGMENT ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE AND IMPOSING SENTENCE

 

Pursuant to the record set forth in open court on March 5, 2020, the Defendant appeared with
Counsel, and entered dmissions to the violation of supervised release as alleged by the U.S.
Probation Department in an Amended Petition filed March 2, 2020. The Court accepted the
admissions and found that the Defendant had violated the conditions of his supervised release as
alleged and proceeded immediately to sentencing. The Court ORDERED that:

The Defendant is hereby committed to the custody of the United States Bureau of Prisons
to be imprisoned for a term of ninety (90) days to run consecutive to Case No. 3:19-cr-39. The
sentence will not be followed by any period of supervised release.

The Court recommends to the Bureau of Prisons that the Defendant be accorded all allowable
presentence credit for time spent incarcerated.

The Defendant was explained his right of appeal and indicated an understanding of same. The
Defendant is remanded to the custody of the U.S. Marshal.

IT IS SO ORDERED.

  

——

ee M. ROSE, JUDGE
JNITED STATES DISTRICT COURT

Date: March 5, 2020

 
